DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (WO 2017/002226 A1; cited in IDS, copy in IFW; pin cites refer to corresponding U.S. Patent Application Publication 2018/0197726 A1, as a convenient English translation).
Regarding claim 1, Yamaguchi discloses an imaging mass spectrometric data analyzer including an input unit (3) and a display unit (4) as a user interface and being configured to process mass spectrometric data acquired from each of a plurality of 
a)	a reference image display processor configured to create an image showing a two-dimensional intensity distribution acquired by using an imaging analysis technique which does not include mass spectrometric imaging, for at least a partial range of a two-dimensional area for which mass spectrometric data previously acquired on one or more samples are available (paragraphs 0018-0019: each of the first and second measurement analyses can be any of the recited various kinds of measurements and analyses; so although paragraph 0019 discusses the situation where the first analysis technique is optical microscopy and the second analysis technique is mass spectrometry, the reverse situation is also anticipated.), and to display the image on a screen of the display unit (Fig. 2A);
b)	an ROI specification processor configured to allow a user to specify, using the input unit, a plurality of regions of interest on a two-dimensional intensity distribution image displayed on the screen of the display unit, and to acquire position information corresponding to the plurality of specified regions of interest (paragraph 0068); and
c)	an analysis processor (24) configured to extract mass spectrometric data at one or more micro areas (102) in each of the plurality of regions of interest respectively corresponding to the plurality of regions of interest obtained by the ROI specification processor (Fig. 6), and to perform multivariate analyzing process for comparing or classifying the plurality of regions of interest, using the mass spectrometric data, based on the position information corresponding to the plurality of regions of interest (paragraphs 0079-0081).
Regarding claim 2, Yamaguchi discloses wherein the imaging analysis technique is selected from Raman spectroscopic imaging, fluorescent imaging, infrared spectroscopic imaging and X-ray imaging (paragraph 0018).
Regarding claims 3 and 4, Yamaguchi discloses wherein the multivariate analyzing process is a principal component analysis (paragraph 0005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Komatsu, et al (U.S. Patent 8,384,021 B2).
Regarding claim 5, Yamaguchi discloses the imaging mass spectrometric data analyzer according to claim 1, but fails to teach wherein the analysis processor is configured to calculate an average mass spectrum at each of the plurality of regions of interest, and to perform the multivariate analyzing process for the calculated average mass spectra.
Komatsu teaches an imaging mass spectrometric data analyzer configured to calculate an average mass spectrum at each of the plurality of regions of interest, and to use the average mass spectra as the mass spectral data assigned to each pixel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to configure Yamaguchi’s analysis processor to calculate an average mass spectrum at each of the plurality of regions of interest, and to perform the multivariate analyzing process for the calculated average mass spectra, because doing so would make the results more accurate by averaging out measurement errors. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        05 June 2021